                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

PEDDLER’S PAVILION LLC,

       Plaintiff,

v.                                                                       No. 18-cv-1042 KG/SMV

REPUBLIC UNDERWRITERS
INSURANCE COMPANY,

       Defendant.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. At the May 1, 2019 telephonic status

conference, the Court instructed defense counsel, Lindsey Bruning, to speak with her client’s

representative and determine his or her availability for a settlement conference tentatively set for

August 9, 2019. [Doc. 24] at 2. Ms. Bruning has not yet informed the Court whether her client’s

representative could attend the settlement conference.       The Court has attempted to contact

Ms. Bruning, and has left her multiple messages, but has received no response.

       IT IS THEREFORE ORDERED that no later than May 16, 2019, by 5:00 p.m., attorney

Lindsey Bruning shall show cause, in writing, why she should not be sanctioned for her failure to

inform the Court of her client’s availability for a settlement conference.

       IT IS SO ORDERED.


                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge
